STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 19, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
ROSA L. BRAGG,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0539	 (BOR Appeal No. 2046570)
                   (Claim No. 930019737)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

RALEIGH COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Rosa L. Bragg, by Cathy Greiner, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. The West Virginia Office of Insurance
Commissioner, by Brandolyn Felton-Ernest, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated April 25, 2012, in
which the Board affirmed an October 27, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges modified the claims administrator’s November 20,
2009, decision granting Ms. Bragg no permanent partial disability award. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
       Ms. Bragg developed a skin reaction on both hands on September 12, 1992, following
exposure to detergent through her work as a cook with the Raleigh County Board of Education.
The claim was held compensable and Ms. Bragg was granted a 15% permanent partial disability
award. Ms. Bragg has undergone three additional independent medical evaluations to determine
whether she sustained any additional impairment as a result of her compensable injury. On
December 15, 2008, Dr. Poletajev examined Ms. Bragg and recommended a total of a 54%
permanent partial disability award for her compensable injury. On July 9, 2009, Dr. Hoh
examined Ms. Bragg and recommended a 0% permanent partial disability award for her
compensable injury. On July 13, 2011, Dr. Jin evaluated Ms. Bragg and found that she is entitled
to no additional permanent partial disability award above the 15% permanent partial disability
award she has already received. On November 20, 2009, the claims administrator granted Ms.
Bragg no permanent partial disability award.

       In its Order, the Office of Judges modified the claims administrator’s November 20,
2009, decision and found that Ms. Bragg is entitled to no additional permanent partial disability
award above the 15% award previously granted. Ms. Bragg disputes this finding and asserts, per
the opinion of Dr. Poletajev, that she is entitled to a total of a 54% permanent partial disability
award as a result of her compensable injury.

        The Office of Judges found that the evidence of record does not demonstrate that Ms.
Bragg has greater than 15% whole person impairment as a result of her compensable injury. The
Office of Judges noted that Dr. Poletajev’s impairment recommendation was more than double
that of any other physician who has ever evaluated Ms. Bragg in relation to her compensable
injury. The Office of Judges then found that Dr. Hoh’s report is not credible because it is
apparent from the evidentiary record that Ms. Bragg does have some permanent impairment
resulting from her compensable injury. Finally, the Office of Judges found that the claims
administrator should have taken note of Ms. Bragg’s prior 15% permanent partial disability
award in its decision. The Board of Review reached the same reasoned conclusions in its
decision of April 25, 2012. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.
                                                                                        Affirmed.

ISSUED: December 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                2